[a104sixthamendmenttoarcr001.jpg]
SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT THIS SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”), dated as of August 10,
2018, is entered into by and among HOOPER HOLMES, INC., a New York Corporation
(“Borrower”), each of the undersigned financial institutions (individually each
a “Lender” and collectively “Lenders”) and SWK FUNDING LLC, a Delaware limited
liability company, in its capacity as administrative agent for the other Lenders
(in such capacity, “Agent”). RECITALS WHEREAS, Borrower, Agent and Lenders
entered into that certain Amended and Restated Credit Agreement, dated as of May
11, 2017, which amended and restated that certain Credit Agreement, dated as of
April 17, 2015, by and among the Borrower, Agent and Lenders (as heretofore
amended and as the same may be further amended, modified or restated from time
to time, being hereinafter referred to as the “Credit Agreement”; capitalized
terms used in this Amendment are defined in the Credit Agreement unless
otherwise stated); WHEREAS, Borrower, Agent and Lenders desire to enter into an
immediate initial forbearance to allow for further discussions among Borrower,
Agent and Lenders regarding a resolution acceptable to Borrower, Agent and
Lenders; and WHEREAS, Borrower, Agent and Lenders desire and are willing, to
amend the Credit Agreement as set forth below. AGREEMENT NOW, THEREFORE, in
consideration of the premises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, agree as follows: ARTICLE I No Waiver;
Existing Forbearance 1.1 Nothing contained in this Amendment or any other
communication between Agent, any Lender, Borrower or any other Loan Party shall
be a waiver of any past, present or future violation, Default or Event of
Default of Borrower under the Credit Agreement or any Loan Document. Agent and
each Lender hereby expressly reserves any rights, privileges and remedies under
the Credit Agreement and each Loan Document that Lender may have with respect to
any violation, Default or Event of Default, and any failure by Agent or any
Lender to exercise any right, privilege or remedy as a result of the violations
set forth above shall not directly or indirectly in any way whatsoever either
(i) impair, prejudice or otherwise adversely affect the rights of Agent or any
Lender, except as set forth herein, at any time to exercise any right, privilege
or remedy in connection with the Credit Agreement or any Loan Document, (ii)
amend or alter any provision of the Credit Agreement or any Loan Document or any
other contract or instrument or (iii) constitute 1 [Hooper] Sixth Amendment to
A&R Credit Agreement #59283933



--------------------------------------------------------------------------------



 
[a104sixthamendmenttoarcr002.jpg]
any course of dealing or other basis for altering any obligation of Borrower or
any rights, privilege or remedy of Agent or any Lender under the Credit
Agreement or any Loan Document or any other contract or instrument. Nothing in
this Amendment shall be construed to be a consent by Agent or any Lender to any
prior, existing or future violations of the Credit Agreement or any Loan
Document. 1.2 Borrower is hereby notified that irrespective of (i) any waivers
or consents previously granted by Agent or any Lender regarding the Credit
Agreement and the Loan Documents, (ii) any previous failures or delays of Agent
or any Lender in exercising any right, power or privilege under the Credit
Agreement or the Loan Documents or (iii) any previous failures or delays of
Agent or any Lender in the monitoring or in the requiring of compliance by
Borrower with the duties, obligations and agreements of Borrower in the Credit
Agreement and the Loan Documents, Borrower will be expected to comply strictly
with its duties, obligations and agreements under the Credit Agreement and the
Loan Documents. 1.3 For the avoidance of doubt, nothing set forth in this
Amendment shall have any effect on the forbearance provided for in Section 1.1
of that certain Fifth Amendment to Amended and Restated Credit Agreement dated
as of May 31, 2018 (the “Forbearance”). ARTICLE II Amendments to Credit
Agreement 2.1 Amendment to Section 2.1.1. Effective as of the date hereof,
Section 2.1.1 of the Credit Agreement is amended and restated in its entirety to
read as follows: “2.1.1 Term Loan Commitments. (a) (i) The Lenders, severally
and for themselves alone, made (i) a term loan (the “Original Term Loan”) in
connection with the Existing Credit Agreement in the original principal amount
of $5,000,000 and (ii) an additional term loan (“Additional Term Loan” and
together with the Original Term Loan, collectively the “Closing Date Term Loan”)
on the Closing Date in the original principal amount of $2,824,123.80, resulting
in an aggregate, outstanding principal amount of $6,500,000 as of the Closing
Date. (ii) The Lenders, severally and for themselves alone, made an additional
term loan to Borrower, on or about August 8, 2017, in the amount of $2,000,000
(the “August 2017 Term Loan”). (iii) The Lenders, severally and for themselves
alone, made additional term loans to Borrower, pursuant to that certain Fourth
Amendment to Amended and Restated Credit Agreement dated as of May 8, 2018, in
the aggregate amount of $1,500,000 (collectively, the “May 2018 Term Loan”).
(iv) As of August 10, 2018 (and in addition to any additional advances of the
Term Loan described in Section 2.1.1(b) below) (x) the 2 [Hooper] Sixth
Amendment to A&R Credit Agreement #59283933



--------------------------------------------------------------------------------



 
[a104sixthamendmenttoarcr003.jpg]
outstanding principal balance of the Closing Date Term Loan is $6,500,000.00,
(y) the outstanding principal balance of the August 2017 Term Loan is
$1,750,000.00 and (z) the outstanding principal balance of the May 2018 Term
Loan is $1,500,000. (b) Subject to the terms and conditions set forth in that
certain Fifth Amendment to Amended and Restated Credit Agreement dated as of May
31, 2018 (the “Fifth Amendment”), each Lender, severally and for itself alone,
agrees to make additional term loans to Borrower (each such loan, individually
and collectively, the “Fifth Amendment Term Loan”) in an aggregate amount equal
to such Lender’s applicable Pro Rata Share of $5,817,000. During the period
beginning on June 1, 2018 and ending on August 28, 2018, so long as Borrower is
in compliance with the covenants set forth in the Fifth Amendment, Lenders shall
make additional advances within two (2) Business Days of the written request
therefore to Agent, in an amount not to exceed $5,817,000 in the aggregate and
subject to a distribution schedule as reasonably agreed to by Agent and Borrower
from time to time. The Additional Term Loan, the Original Term Loan, the August
2017 Term Loan, the May 2018 Term Loan and the Fifth Amendment Term Loan shall
be deemed a single term Loan (each such loan, individually and collectively, the
“Term Loan”). The Commitments of Lenders to make the Fifth Amendment Term Loan
(or any portion thereof) shall terminate concurrently with the making of the
Fifth Amendment Term Loan (or any portion thereof) in accordance with this
Section 2.1.1(b). The Loan is not a revolving credit facility, and therefore,
any amount thereof that is repaid or prepaid by Borrower, in whole or in part,
may not be re-borrowed. Borrower, Agent and Lenders each hereby acknowledge and
Agree that, as of the execution of that certain Sixth Amendment to Amended and
Restated Credit Agreement, dated as of August 10, 2018, by and among Borrower,
Agent and Lenders, the outstanding principal balance of the Fifth Amendment Term
Loan that has previously been advanced to Borrower is equal to $5,017,000.00.
(c) Notwithstanding anything set forth in this Agreement (including, without
limitation, Section 2.9 hereof) or any other Loan Document to the contrary, the
remaining principal balance of the August 2017 Term Loan, the May 2018 Term Loan
and the Fifth Amendment Term Loan, together with all interest accrued in
relation thereto, shall be due and payable on or prior to September 4, 2018.”
ARTICLE III Conditions Precedent and Post-Closing Obligations 3.1 Conditions
Precedent. The effectiveness of this Amendment is subject to the satisfaction of
the following conditions precedent in a manner satisfactory to Agent, unless
specifically waived in writing by Agent in its sole discretion: A. Agent shall
have received this Amendment and the Reaffirmation of the Amended and Restated
Guarantee and Collateral Agreement, duly executed by all parties 3 [Hooper]
Sixth Amendment to A&R Credit Agreement #59283933



--------------------------------------------------------------------------------



 
[a104sixthamendmenttoarcr004.jpg]
thereto. B. The representations and warranties contained herein and in the
Credit Agreement and the other Loan Documents, as each is amended hereby, shall
be true and correct as of the date hereof, as if made on the date hereof, except
for such representations and warranties as are by their express terms limited to
a specific date. C. All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Agent. 3.2
Post-Closing Obligations. Borrower shall comply with each of the additional
covenants and requirements at all times prior to the payment in full of the
Obligations, the failure of which would constitute an immediate Event of Default
and termination of the Forbearance: A. On the first Business Day of each week,
Borrower shall provide to Agent an updated cash flow forecast for Borrower
substantially in the form attached hereto as Exhibit A, as well as a cumulative
comparison of actual results to prior cash flow projections delivered by
Borrower to Agent in form and substance acceptable to Agent. Such cash flow
forecast will also detail the Borrower’s accounts receivable, accounts payable
and accrued liabilities with days aging. B. Borrower’s actual expenses for the
period covered in the cash flow forecast attached hereto as Exhibit A shall not
exceed the budget amounts for such expenses by more than 15% unless otherwise
agreed to by Agent in its sole discretion. C. Borrower shall continue to use
reasonable best efforts to identify potential acquirers or investors and to
effectuate a transaction that results in a merger, acquisition, or similar
material investment (the “Transaction”) in Borrower as imminently as reasonably
possible. D. Borrower further agrees to cooperate with Agent and potential
acquirers and investors and to use reasonable best efforts to assist all parties
in completing the Transaction. In addition, Borrower shall continue to engage a
financial advisor (the “Advisor”), reasonably acceptable to Agent to advise and
represent Borrower in relation to the Transaction, until the earlier of the
consummation of such Transaction or the payment in full of the Obligations. E.
Unless otherwise agreed to by Agent in its commercially-reasonable discretion,
Borrower shall meet or exceed any milestone or deadlines established by the
Advisor from time to time in relation to the Transaction, as such milestones or
deadlines shall be agreed to by Agent and Borrower from time to time in their
commercially reasonable discretion. ARTICLE IV Ratifications, Representations
and Warranties 4 [Hooper] Sixth Amendment to A&R Credit Agreement #59283933



--------------------------------------------------------------------------------



 
[a104sixthamendmenttoarcr005.jpg]
4.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower, Lenders and Agent agree that the
Credit Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms. Borrower agrees that this Amendment is not intended to and shall not
cause a novation with respect to any or all of the Obligations. 4.2
Representations and Warranties. Borrower hereby represents and warrants to Agent
and Lenders that (a) the execution, delivery and performance of this Amendment
and any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite action (as applicable) on the
part of Borrower and will not violate the organizational documents of Borrower;
(b) Borrower’s directors have authorized the execution, delivery and performance
of this Amendment and any and all other Loan Documents executed and/or delivered
in connection herewith; (c) the representations and warranties contained in the
Credit Agreement, as amended hereby, and any other Loan Document are true and
correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date (except to the extent such
representations and warranties expressly relate to an earlier date); and (d)
except as disclosed to Agent, Borrower has not amended its organizational
documents since the date of the Credit Agreement. ARTICLE V Miscellaneous
Provisions 5.1 Survival of Representations and Warranties. All representations
and warranties made in the Credit Agreement or any other Loan Document,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents, and no investigation by Agent or any Lender or any closing
shall affect the representations and warranties or the right of Agent and each
Lender to rely upon them. 5.2 Reference to Credit Agreement. Each of the Credit
Agreement and the other Loan Documents, and any and all other Loan Documents,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement, as amended
hereby, are hereby amended so that any reference in the Credit Agreement and
such other Loan Documents to the Credit Agreement shall mean a reference to the
Credit Agreement, as amended hereby. 5.3 Expenses of Agent. As provided in the
Credit Agreement, Borrower agrees to pay on demand all costs and expenses
incurred by Agent, or its Affiliates, in connection with the preparation,
negotiation, and execution of this Amendment and the other Loan Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the reasonable costs and
fees of legal counsel, and all costs and expenses incurred by Agent and each
Lender in connection with the enforcement or preservation 5 [Hooper] Sixth
Amendment to A&R Credit Agreement #59283933



--------------------------------------------------------------------------------



 
[a104sixthamendmenttoarcr006.jpg]
of any rights under the Credit Agreement, as amended hereby, or any other Loan
Documents, including, without, limitation, the reasonable costs and fees of
legal counsel. 5.4 Severability. Any provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable. 5.5 Successors
and Assigns. This Amendment is binding upon and shall inure to the benefit of
Agent and each Lender and Borrower and their respective successors and assigns,
except that Borrower may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of Agent. 5.6 Counterparts. This
Amendment may be executed in one or more counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument. This Amendment may be executed by
facsimile or electronic (.pdf) transmission, which facsimile or electronic
(.pdf) signatures shall be considered original executed counterparts for
purposes of this Section 5.6, and each party to this Amendment agrees that it
will be bound by its own facsimile or electronic (.pdf) signature and that it
accepts the facsimile or electronic (.pdf) signature of each other party to this
Amendment. 5.7 Effect of Waiver. No consent or waiver, express or implied, by
Agent to or for any breach of or deviation from any covenant or condition by
Borrower shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty. 5.8 Headings. The headings, captions,
and arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment. 5.9 Applicable Law. THE TERMS AND
PROVISIONS OF SECTIONS 10.17 (GOVERNING LAW) AND 10.18 (FORUM SELECTION; CONSENT
TO JURISDICTION) OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED HEREIN BY
REFERENCE, AND SHALL APPLY TO THIS AMENDMENT MUTATIS MUTANDIS AS IF FULLY SET
FORTH HEREIN. 5.10 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS
EXECUTED. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY,
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY BORROWER AND AGENT. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 6 [Hooper]
Sixth Amendment to A&R Credit Agreement #59283933



--------------------------------------------------------------------------------



 
[a104sixthamendmenttoarcr007.jpg]
IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written. BORROWER: HOOPER HOLMES, INC., a New York corporation
By: Name: James E Fleet Title: Chief Restructuring Officer AGENT AND LENDER:
[Signature Page] Sixth Amendment to A&R Credit Agreement #59283933



--------------------------------------------------------------------------------



 
[a104sixthamendmenttoarcr008.jpg]
SWK FUNDING LLC, as Agent and a Lender By: SWK Holdings Corporation, its sole
Manager By: Name: Winston Black Title: Chief Executive Officer [Signature Page]
Sixth Amendment to A&R Credit Agreement #59283933



--------------------------------------------------------------------------------



 
[a104sixthamendmenttoarcr009.jpg]
REAFFIRMATION OF AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT The
undersigned (the “Guarantor”) each hereby acknowledges and agrees to the
amendments of the Credit Agreement contained in this Sixth Amendment to Amended
and Restated Credit Agreement, dated as of August 10, 2018 (the “Amendment”),
and acknowledges and reaffirms its obligations owing to Agent and the Lenders
under that certain Amended and Restated Guarantee and Collateral Agreement,
dated as of May 11, 2017 (the “Guarantee Agreement”) and any of the other Loan
Documents to which it is a party, and agrees that such Guarantee and Loan
Documents are and shall remain in full force and effect. Although Guarantor has
been informed of the matters set forth herein and has acknowledged and agreed to
same, Guarantor understands that Agent and Lenders have no obligation to inform
Guarantor of such matters in the future or to seek Guarantor’s acknowledgement
or agreement to future amendments or waivers, and nothing herein shall create
such a duty. [Signatures Follow] [Hooper] Sixth Amendment to A&R Credit
Agreement #59283933



--------------------------------------------------------------------------------



 
[a104sixthamendmenttoarcr010.jpg]
HOOPER HOLMES, INC., a New York corporation By: Name: James E Fleet Title: Chief
Restructuring Officer PROVANT HEALTH SOLUTIONS, LLC, a Rhode Island limited
liability company By: Name: James E Fleet Title: Chief Restructuring Officer
HOOPER WELLNESS, LLC, a Kansas limited liability company By: Name: James E Fleet
Title: _______________________________Chief Restructuring Officer ACCOUNTABLE
HEALTH SOLUTIONS, LLC, a Kansas limited liability company By: Name: James E
Fleet Title: Chief Restructuring Officer HOOPER INFORMATION SERVICES, INC., a
New Jersey corporation By: Name: James E Fleet Title:
_______________________________Chief Restructuring Officer [Hooper] Sixth
Amendment to A&R Credit Agreement #59283933



--------------------------------------------------------------------------------



 
[a104sixthamendmenttoarcr011.jpg]
HOOPER DISTRIBUTION SERVICES, LLC, a New Jersey limited liability company By:
Hooper Holmes, Inc., its Manager By: _________________________________ Name:
James E Fleet Title: Chief Restructuring Officer HOOPER KIT SERVICES, LLC, a
Kansas limited liability company By: Hooper Holmes, Inc., its sole Member By:
_______________________________ Name: James E Fleet Title: Chief Restructuring
Officer [Hooper] Sixth Amendment to A&R Credit Agreement #59283933



--------------------------------------------------------------------------------



 